Appellant appeals from a conviction for murder in which he was allotted five years in the penitentiary.
The Assistant Attorney General moves to dismiss the appeal because the appeal bond is not in compliance with the statute. Appellant did not enter into a recognizance during the term but gave an appeal bond after the adjournment of court. This bond was approved by the sheriff but not by the judge who tried the case as required by the statute. See C.C.P., Art. 904. Under that statute it is necessary where an appeal bond is given not only for it to be approved by the sheriff but it must also be approved by the judge who tried the case, or his successor in office. This bond was not approved *Page 3 
proved by the judge, and, therefore, it is not in compliance with the law.
The motion of the Assistant Attorney General is well taken and must be sustained. The appeal is dismissed.
Dismissed.
                          ON REHEARING.                         June 23, 1920.